            Case 19-26441         Doc 2     Filed 08/14/19         Entered 08/14/19 15:52:51              Desc Main
                                               Document            Page 1 of 2
Plan/                                  UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TENNESSEE

In Re: Laparrish Shaborn Morris                                            Chapter 13
                                                                           Case No.
Debtor.


                                                      Chapter 13 Plan


Address:          Debtor 2013 St. Elmo Avenue, Memphis, TN 38127

Plan Payment:

Debtor Shall Pay:           $97.00 Weekly                          By:     ( ) Direct Pay
   Or by: ( x ) Payroll Deduction Staff Management, 3820 Micro Drive, Millington, TN 38053

1. This Plan [Rule 3015.1 Notice]:
     (A) Contains a Non-standard Provision [See provision 19].                                               (X) Yes1 ( )     No
     (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim ( ) Yes2 (X) No
         [See provisions 7 and 8].
     (C) Avoids a Security Interest or Lien. [See provision 12].                                                 ( ) Yes3 (x ) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.
3. Auto Insurance:    ( ) Included in Plan    Or (x) Not Included in Plan if proof provided by Debtor
4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                  Monthly Pmt.
                                     ongoing payment begins
                                                                    Approximate arrearage
                                        ongoing payment begins
                                                                    Approximate arrearage

5. Priority Claims:                                                                                                  Monthly Pmt.
                                                                       Amount
                                                                       Amount

6. Home Mortgage Claims:         ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                              Monthly Pmt.
                                        ongoing payment begins
                                        Approximate arrearage                         Interest
                                        ongoing payment begins
                                        Approximate arrearage                         Interest

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:            Collateral Value              Interest Rate       Monthly Pmnt.
@1
@2
            Case 19-26441        Doc 2      Filed 08/14/19        Entered 08/14/19 15:52:51          Desc Main
                                               Document           Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                   Collateral Value          Interest Rate   Monthly Pmnt.
@3
@4

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral
                                        Collateral

10. Special Class Unsecured Claims:                                Collateral Value         Interest Rate    Monthly Pmnt.
      Samuel E. Alexander (Rent)                                          $4,375.00                0.00%              $73.00
      GM Financial (Protect Co-Debtor)                                    $9,273.00                0.00%            $155.00


11. Student Loan Claims and Other Long Term Claims:
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                    ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     Samuel E. Alexander                                           (x ) Assume        ( ) Reject
                                                                   ( ) Assume         ( ) Reject

17. Completion:      Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
     For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
@6
     hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract.


     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Marcelle Z. Nia             Date    August 14, 2019
     Debtor's Attorney's Signature                                                                                    August 14, 2019
                                                                                                               910 > February 15, 2017
